DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 12 were previously cancelled. Claims 13 – 14 and 17 – 19 have been amended. Claims 15 – 16 and 20 are as previously presented. Claims 21 – 23 are new. Therefore, claims 13 – 23 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on November 1, 2022 has been entered. Applicant’s amendment overcomes all claim objections and 112(b) rejections.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities: claims 17 and 18 recite, “wherein the first alloy comprises particles that are sphericity ....” Examiner suggests replacing “are sphericity” with either “are spherical” or “have sphericity” for grammatical correctness. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites, “wherein an amount of Fe3O4 is lower than an amount of Fe2O3 in the oxide layer.” Applicant’s originally-filed disclosure does not provide support for this limitation. While paragraph [0026] of Applicant’s filed specification recites, “the lower the amount of Fe3O4 and the higher the amount of Fe2O3 in the oxide layer 24, the better the surface wettability of the non-metallic body 10,” this does not provide support for the limitation of claim 23. That is, the above portion of paragraph [0026] could merely describe what happens to the surface wettability of the non-metallic body when an amount of Fe3O4 is lower than another amount of Fe3O4 and when an amount of Fe2O3 is higher than another amount of Fe2O3. However, paragraph [0026] does not describe an amount of Fe3O4 relative to an amount of Fe2O3 as recited in claim 23. Paragraph [0026]’s recitation of “the lower the amount of Fe3O4 and the higher the amount of Fe2O3 in the oxide layer 24, the better the surface wettability of the non-metallic body 10,” could simply indicate that an oxide layer with, for example, 80% by weight Fe3O4 and 20% by weight Fe2O3 results in a better surface wettability than an oxide layer with, for example, 90% by weight Fe3O4 and 10% by weight Fe2O3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi (WO 2016/111291) in view of Dabich (US 2015/0027168) and Aoyagi et al. (US 2018/0244561).
Regarding claim 13, Kazuyoshi discloses a method for manufacturing a connecting article  ([Title], Fig. 1, “bonded structure 100” [Abstract of attached translation]), the connecting article comprising a non-metallic body (Fig. 1, “glass member 1” [Abstract]), the non-metallic body comprising a surface (surface 1a shown in Fig. 1); the method comprising: 
disposing a material on the surface (Fig. 1, “intermediate member 3” [Abstract]), the material comprising a second alloy (the material / intermediate member 3 is disposed on the surface after the step shown in Fig. 2 and as shown in Fig. 3: “as shown in FIG. 3, the intermediate member 3 is formed on the surface 1 a of the glass member 1 so that the perforated part 11 of the glass member 1 is filled with the intermediate member 3” [page 3]; the material / intermediate member 3 that is disposed on the surface of the non-metallic body can be a metal alloy (“zinc-based metal, tin-based metal, lead-based metal, bismuth-based metal, indium-based metal, gallium-based metal, and alloys thereof” [page 2]),
disposing a first alloy (Fig. 1,” metal member 2” [Abstract]; “Examples of the metal member 2 include iron metal, stainless steel metal, copper metal, aluminum metal, magnesium metal, and alloys thereof” [page 2]) on the material (shown in Fig. 1), the first alloy being stainless steel (“stainless steel metal” [page 2] as descried above); and 
emitting a laser beam (laser beam L2 [page 3], shown in Fig. 4) toward the first alloy (Fig. 4 shows L2 emitted toward first alloy / metal member 2).

Kazuyoshi discloses wherein the material / intermediate member 3 melts due to emitting the laser beam (“the intermediate member 3 is melted and solidified by being irradiated with the laser L2” [page 3]), but does not expressly disclose causing the first alloy, at least a portion of the material, and at least a portion of the non-metallic body to be melted to form a bonding layer, and the bonding layer and the non-metallic body constituting the connecting article.
Dabich is directed toward a method for manufacturing an article comprising first and second substrates and joining the substrates by laser melting. Dabich discloses “a method of protecting a device is provided comprising forming an inorganic film layer over a first portion surface of a first substrate, arranging a device to be protected between the first substrate and a second substrate wherein the sealing layer is in contact with the second substrate, and locally heating the inorganic film layer and the first and second substrates with laser radiation to melt the sealing layer and the substrates to form a seal between the substrates. The first substrate can be comprised of glass or glass-ceramics, and the second substrate can be comprised of glass, metal, glass-ceramics or ceramic” [0013]. That is, Dabich discloses emitting a laser beam causing a first substrate (which can be glass), an intermediate layer, and a second substrate (which can be metal) to melt to form a seal between these elements.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include causing the first alloy, at least a portion of the material, and at least a portion of the non-metallic body to be melted to form a bonding layer, and the bonding layer and the non-metallic body constituting the connecting article. This is a known technique of joining elements (wherein portions of the elements are melted, as disclosed in Dabich) applied to a known method of joining elements (wherein the elements are bonded together but are not necessarily melted together, as described in Kazuyoshi) to achieve the predictable result of bonding the elements together.

While Kazuyoshi discloses wherein the material / intermediate member 3 that is disposed on the surface of the non-metallic body can be a metal alloy (“zinc-based metal, tin-based metal, lead-based metal, bismuth-based metal, indium-based metal, gallium-based metal, and alloys thereof” [page 2]), Kazuyoshi does not expressly disclose wherein the material / intermediate member is a composite layer, the composite layer comprising a second alloy, the second alloy being iron-based alloy.
Aoyagi is directed toward “a joining material that can easily join materials to be joined even when characteristics and physical properties thereof differ greatly” [Abstract], which is in the same field of endeavor as Applicant’s invention (a method of joining a metal with a non-metal). Aoyagi discloses a material (the “joining material”) that is a composite layer, the composite layer comprising a second alloy, the second alloy being iron-based alloy (Fig. 4, for example, shows the “joining material 1” [0017] comprising more than one material (“base material 3” [0017], “adhesive component 5” [0020], “adhesive component 6” [0020], “filler 7” [0027], and “filler 8” [0027) indicating that the joining material is a composite layer, and wherein the joining material comprises an iron-based alloy (“in a case where a metal material is used as the filler, conductivity and thermal conductivity can be improved. Examples of the metal material include gold, silver, copper, aluminum, tin, zinc, iron, nickel, and an alloy thereof, and these materials can be used singly or in combination of two or more kinds thereof” [0030]; additionally, the base material can be an iron-alloy: “By adding a large amount of ductile metal or resin to a joining layer, it is also possible to relax a stress in a difference in coefficient of thermal expansion and to perform joining. In this case, either a brittle material or a ductile material may be used as the base material. Here, the “ductile metal” refers to gold, silver, copper, aluminum, tin, zinc, iron, nickel, an alloy thereof, or the like” [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the material / intermediate member is a composite layer, the composite layer comprising a second alloy, the second alloy being iron-based alloy. Aoyagi describes that by using a ductile material, such as an iron alloy, as the base material of the joining material / intermediate member, it is possible to “relax a stress in a difference in coefficient of thermal expansion and to perform joining” [0037]. Additionally, by using a material such as an iron-alloy as the filler of the joining material / intermediate member, it is possible to improve the conductivity and/or the thermal conductivity [0030].

Regarding claim 19, Kazuyoshi discloses emitting laser beams (see Fig. 4, showing a plurality of laser beams L2) along at least a light emission path in a set of light emission paths (each laser beam L2 can be considered one light emission path) toward the first alloy (Fig. 4 shows the laser beams L2 being emitted toward first alloy / metal member 2), causing the first alloy, at least a portion of the material / composite layer (described in the rejection of claim 13 with reference to Li), and at least a portion of the non-metallic body to form a bonding layer (“the intermediate member 3 is melted and solidified by being irradiated with the laser L2” [page 3] to form “bonded structure 100” [Abstract]).
As described in the rejection of claim 13, Kazuyoshi does not expressly disclose wherein the first alloy, at least a portion of the composite layer, and at least a portion of the non-metallic body melt to form a bonding layer. However, as described in the rejection of claim 13, Dabich discloses emitting a laser beam causing a first substrate (which can be glass), an intermediate layer, and a second substrate (which can be metal) to melt to form a seal between these elements. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first alloy, at least a portion of the composite layer, and at least a portion of the non-metallic body melt to form a bonding layer, as described in the rejection of claim 13. That is, this is a known technique of joining elements (wherein portions of the elements are melted, as disclosed in Dabich) applied to a known method of joining elements (wherein the elements are bonded together but are not necessarily melted together, as described in Kazuyoshi) to achieve the predictable result of bonding the elements together.

Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi in view of Dabich and Aoyagi, in further view of Wallis et al. (US 3,646,405).
Regarding claim 14, Kazuyoshi discloses wherein disposing the material comprises disposing the second alloy on the surface (as described in the rejection of claim 13, the material / intermediate member 3, which is a second alloy, is disposed on surface 1a). Additionally, as described in the rejection of claim 13, Aoyagi discloses a material (the “joining material”) that is a composite layer.
Kazuyoshi / Dabich / Aoyagi does not expressly disclose oxidizing at least a portion of the second alloy to form an oxide layer, and the second alloy and the oxide layer constituting the composite layer.
Wallis is directed toward an article comprising a non-metallic body sealed to a metal [Abstract]. Wallis discloses oxidizing at least a portion of an alloy to form an oxide layer (Col. 1, lines 53-71, describe wherein an alloy (KOVAR, which is a nickel-iron alloy) is oxidized: “One of the steps generally performed in making matched hermetic seals using KOVAR metal members is that of forming an oxide film on the KOVAR metal members prior to fusing the KOVAR metal members to the Corning 7,052 glass by melting the glass”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include oxidizing at least a portion of the second alloy to form an oxide layer, and the second alloy and the oxide layer constituting the composite layer. Wallis states, “[t]he oxide film on the KOVAR metal members appears to be the means by which a fused joint between the KOVAR members and the glass member of the matched hermetic seal is provided” [Col. 1, lines 68-71]. That is, the creation of an oxide layer alloys for a strong bond between the non-metallic body (glass) and the metal (such as the stainless steel of Kazuyoshi).

Regarding claim 15, Kazuyoshi does not expressly disclose wherein a thickness of the composite layer is 40 µm to 80 µm.
Aoyagi discloses wherein a thickness of the composite layer is 40 µm to 80 µm ([0056] describes Aoyagi’s process of forming the composite layer, and states that the thickness of the composite layer / joining layer is “60 µm”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a thickness of the composite layer is 40 µm to 80 µm. While Aoyagi does not expressly give a reason for having a composite layer thickness of 60 µm, Wallis describes that the thickness of the oxide layer, which is part of the composite layer, affects the characteristics of the seal: “The thickness of the oxide film on the KOVAR metal members appears to be important for too little or too much oxide film may result in a seal which may not be hermetic or in a seal which may have other undesirable characteristics” [Col. 1, lines 62-66]. Therefore, it would have been obvious to include wherein the thickness of the composite layer is 40 µm to 80 µm so that the composite layer, including the oxide layer, has a thickness that is sufficient to create a desired bond between the non-metallic body and the metal. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP § 2144.05-II-A.

Claims 16 and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi in view of Dabich and Aoyagi, in further view of Wallis and Chiarappa et al. (US 2015/0007808).
Regarding claim 16, Kazuyoshi does not expressly disclose wherein a thickness of the oxide layer is 2 µm to 10 µm.
Chiarappa is directed toward a glass-to-metal joint. Chiarappa discloses wherein a thickness of an oxide layer is 0.3 µm to 3 µm (“[p]referably, the glass-dedicated oxide layer thickness is tuned to be in the range of [0.3,3.0] µm” [0065].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a thickness of the oxide layer is 2 µm to 10 µm. As described in the rejection of claim 15, Wallis describes that the thickness of the oxide layer affects the characteristics of the seal: “The thickness of the oxide film on the KOVAR metal members appears to be important for too little or too much oxide film may result in a seal which may not be hermetic or in a seal which may have other undesirable characteristics” [Col. 1, lines 62-66]. Therefore, it would have been obvious to include wherein a thickness of the oxide layer is 2 µm to 10 µm, so that the oxide layer, has a thickness that is sufficient to create a desired bond between the non-metallic body and the metal. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP § 2144.05-II-A.

Regarding claim 21, Kazuyoshi / Dabich / Aoyagi / Wallis does not expressly disclose wherein the oxide layer is ferrous oxide (FeO), ferric oxide (Fe2O3), tetra Ferric oxide (Fe3O4), a mixture of FeO and Fe3O4, or a mixture of Fe3O4 and Fe2O3.
Chiarappa discloses wherein an oxide layer is ferrous oxide (FeO), ferric oxide (Fe2O3), tetra Ferric oxide (Fe3O4), a mixture of FeO and Fe3O4, or a mixture of Fe3O4 and Fe2O3 (“According to a preferred embodiment of the invention, the glass-dedicated oxide is an iron oxide. The iron oxide may preferably be either FeO or Fe3O4 or a mixture of FeO and Fe3O4” [0067]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an oxide layer is ferrous oxide (FeO), ferric oxide (Fe2O3), tetra Ferric oxide (Fe3O4), a mixture of FeO and Fe3O4, or a mixture of Fe3O4 and Fe2O3. The courts have held it to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Regarding claim 22, Kazuyoshi / Dabich / Aoyagi / Wallis does not expressly disclose wherein the oxide layer is the mixture of FeO and Fe3O4, or the mixture of Fe3O4 and Fe2O3.
Chiarappa discloses wherein the oxide layer is the mixture of FeO and Fe3O4, or the mixture of Fe3O4 and Fe2O3 (“According to a preferred embodiment of the invention, the glass-dedicated oxide is an iron oxide. The iron oxide may preferably be either FeO or Fe3O4 or a mixture of FeO and Fe3O4” [0067]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the oxide layer is the mixture of FeO and Fe3O4, or the mixture of Fe3O4 and Fe2O3. The courts have held it to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi in view of Dabich and Aoyagi, in further view of Aswathanarayanaswamy et al. (US 2018/0010221).
Regarding claims 17 and 18, Kazuyoshi does not expressly disclose wherein the first alloy comprises particles that are sphericity, and a particle size of the first alloy is 5 µm to 100 µm [claim 18] or a particle size of the first alloy is 15 µm to 53 µm [claim 19].
Aswathanarayanaswamy is directed toward a “method of manufacturing a part including selective laser melting” [Abstract], which is in the same field of endeavor as Applicant’s invention.
Aswathanarayanaswamy discloses a first alloy comprising particles that have sphericity, and a particle size of the first alloy is 5 µm to 100 µm [claim 18] or a particle size of the first alloy is 15 µm to 53 µm (Table 5 shows the particle size, in µm, of samples of stainless steel powder ([0042] describes wherein Samples LPW A, LPW B, and Osprey 14D0097 are stainless steel powders; the particle size of each sample of each sample of the stainless steel powders ranges from 18.4 to 49.86 µm; Figs. 7a-7e show microscopic images of 316L stainless steel particles [0048], and indicate that the particles have sphericity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first alloy comprises particles that are sphericity, and a particle size of the first alloy is 5 µm to 100 µm [claim 18] or a particle size of the first alloy is 15 µm to 53 µm [claim 19]. This allows for using a powder stainless steel, instead of the undisclosed form of stainless steel that is used in Kazuyoshi, to achieve the same result of bonding a metal to a non-metallic body. The courts have held it to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi in view of Dabich and Aoyagi, in further view of Wang et al. (US 2013/0273751).
Regarding claim 20, Kazuyoshi / Dabich / Aoyagi does not expressly disclose wherein the at least one light emission path comprises a first light emission path and a second light emission path, and an angle between the second light emission path and the first light emission path is 40 degrees to 80 degrees.
Wang is directed toward methods for processing substrates using laser beams [Abstract], which is in the same field of endeavor as Applicant’s invention. Additionally, Wang solves the same problem as the Applicant, which is how to apply laser energy without inducing unacceptable stress in the workpiece (Wang at [0002]; Applicant’s specification at [0003], [0053]). Wang discloses utilizing a first light emission path (Fig. 9B, “first scan path 160A” [0071]) and a second light emission path (Fig. 9B, “second scan path 160B), and an angle between the second light emission path and the first light emission path is 90 degrees ([0071] describes wherein the substrate is scanned along first scan path 160A, then the substrate is rotated 90 degrees, then the substrate is scanned along second scan path 160B, indicating an angle between the second light emission path and the first light emission path is 90 degrees). Additionally, Wang discloses scanning “with different orientation angles to achieve the desired stress distribution” [0085].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one light emission path comprises a first light emission path and a second light emission path, and an angle exists between the second light emission path and the first light emission path. Wang states, “[i]t has now been discovered that assymetric [sic] warpage may be reduced by a multiple-step process in which a beam is scanned translationally over the substrate surface along a first path at a first orientation angle followed by translational beam scanning over the substrate surface along a second path at a second orientation angle” [0070].
Wang does not expressly disclose wherein an angle between the second light emission path and the first light emission path is 40 degrees to 80 degrees. However, as stated above, Wang discloses scanning “with different orientation angles to achieve the desired stress distribution” [0085].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an angle between the second light emission path and the first light emission path is 40 degrees to 80 degrees. Given the teaching of Wang, one of ordinary skill in the art would be able to choose an appropriate angle between the second light emission path and the first light emission path “to achieve the desired stress distribution” [0085]. Furthermore, the courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%). MPEP § 2144.05-I.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi in view of Dabich and Aoyagi, in further view of Wallis, Chiarappa, and Jeanneret et al. (EP 2392689).
Regarding claim 23, Kazuyoshi / Dabich / Aoyagi / Wallis / Chiarappa does not expressly disclose wherein an amount of Fe3O4 is lower than an amount of Fe2O3 in the oxide layer.
Jeanneret is directed toward an article comprising a reflective layer 70 (which can be metallic [page 3]), a transparent layer 74 (which can be non-metallic [page 4]), and an oxide layer 78 [page 3]; see Figs. 2a-2c; “transparent underlayer 74 is interposed between the reflective layer 70 and the absorbent layer 78 of Fe2O3” [page 3]). Jeanneret teaches that the amounts of Fe2O3 and Fe3O4 in an oxide layer affect the resulting color of a layer: “the chemical composition of the absorbent layer thus obtained is ferric oxide Fe2O3, or hematite. Reducing the proportion of oxygen in the reactive atmosphere can result in layers of a darker color, probably due to the deposition of magnetite (Fe3O4) and / or metallic iron" [page 3].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an amount of Fe3O4 is lower than an amount of Fe2O3 in the oxide layer. This allows for achieving a desired color in the manufactured article, as taught by Jeanneret.

Response to Arguments
Applicant’s arguments, see pages 5 – 8, filed November 1, 2022, with respect to the rejection of claim 13 under 35 U.S.C. 103 have been fully considered and are persuasive, since Applicant’s arguments are directed toward limitations that were not present in the previous claim set. The rejection of claim 13 has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761